Appeal from order, Surrogate’s Court, New York County (Troy Webber, S.), entered on or about November 24, 2010, which, after a nonjury trial, denied probate to the propounded instrument, unanimously dismissed, without costs.
The appeal is dismissed because pro se appellant failed to include the trial transcript in the record on appeal (see CPLR 5526; Rules of App Div, 1st Dept [22 NYCRR] § 600.5). The omission of the trial transcript “renders meaningful appellate review of this matter impossible” (Sebag v Narvaez, 60 AD3d 485, 485 [2009], lv denied 13 NY3d 711 [2009]; see Lynch v Consolidated Edison, Inc., 82 AD3d 442 [2011]). Concur— Andrias J.P., Sweeney, Freedman and Manzanet-Daniels, JJ.